DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Krechel et al. (US 4076211) and Kaiser (US 2839074) were considered most pertinent to applicant's disclosure.  
Krechel discloses a ball valve (1) and the associated method for assembling said ball valve comprising: a one-piece, integrally-molded, plastic flow-control assembly (9; molded of synthetic resin disclosed in col. 4, ll. 10-12 and 32-36) including a partial ball (11) defining a first cylindrical flow passage (13) having a central axis (thru center of 13), a lower cylindrical shaft (15b) extending from one side of the ball and having a central, rotational axis which (through center of 15b) is perpendicular to the central axis, a catch arrangement/retainer (23) extending from the lower cylindrical shaft (15b) including at least one projection (lower flange of 23) which allows the flow-control assembly (9) to be inserted into valve body (3) and retained in the valve body (3) after insertion (due to engagement with ring 25), an upper cylindrical shaft (see labeled fig. 2 below) having a first radius and extending from the from the side of the ball opposite to the one side and being disposed about the rotational axis, and a bearing journal (15a) 

    PNG
    media_image1.png
    461
    719
    media_image1.png
    Greyscale

Kaiser discloses a similar valve to Krechel.
None of the prior art discloses or renders obvious a retainer that engages the catch on the lower cylindrical shaft and interacts with the valve body proximate to the lower bearing surface to retain the ball assembly within the valve body; and a lower bearing surface located adjacent to a cylindrical ridge on the lower cylindrical shaft that engages the projection on the catch, the projection being biased into engagement with the cylindrical ridge by a retainer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753